DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 18 August 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11:	Applicant claims “wherein the decorative layer has one or more first light channels for transmitting light from the rear side of the decorative 
Additionally, independent claims 11 and 18 both include the phrases “functional elements” and “functional layers”, which do not effectively communicate the metes and bounds of the claim limitation since under broadest reasonable interpretation a “functional element” or “functional layer” would be any element or layer having any function.  Claims 12-17 and 19-21 inherit the deficiency of their respective parent claims.
Furthermore, claim 19 claims “before injecting or pouring in the base material to form the base, at least one second contact element is provided for contacting the second functional layer with the first functional layer between the composite of decorative material and the second functional layer with one or a plurality of second functional elements on the one hand and the first functional layer on the other; and the second contact element is then poured or injected into the base” claims that the second contact element is provided before the base is formed, then claims that the second contact element is formed by pouring or injecting it into the base – the base would have to already exist to do that.  These limitations have the base and the contact being formed in opposite order within the same claim.
For purposes of examination the claim limitations “one or more first/second functional elements, each first functional element having a first light element, wherein the first light elements are provided on the front side of the decorative layer” will be understood as a typographical error and that the first light element and the second light element are actually on the first functional element and the second functional element, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. (US 5,555,161).
With respect to claim 11:	Roe teaches “a shaped part (10) comprising: an opaque decorative layer (20) having a front side (top (see Fig. 2)) designed as a visible 
With respect to claim 12:	Roe teaches “wherein: the first functional layer has conductor tracks (column 2 lines 59-60; the circuits on the circuit board), the conductor tracks being provided for contacting the first functional elements (column 2 lines 59-60); and/or that the second functional layer has conductor tracks, the conductor tracks being provided for contacting the second functional elements”.
With respect to claim 13:	Roe teaches “wherein: the first functional layer has a first contact element for connecting the first functional layer to an energy source (leads of 30; see Fig. 2)”.
With respect to claim 14:	Roe teaches “wherein: at least one second contact element (leads of 24) for contacting the second functional layer with the first functional layer is provided between the first functional layer and the second functional layer (see Fig. 2); and the second contact element is provided in the base (see Fig. 2)”.
With respect to claim 15:	Roe teaches “wherein: the first functional elements and/or the second functional elements are arranged at least partially in or on the base (see Fig. 2)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roe as applied to claim 11 above, and further in view of Misaras (US 2002/0101738 A1).
With respect to claim 16:	Roe teaches “the shaped part according to claim 11 (see above)”.

However, Misaras teaches “wherein: a protective and/or optical layer (314) is provided on the front side of the decorative layer (302)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shaped part taught by Roe with the protective optical layer taught by Misaras in order to protect the channels from dust and reduce hot spots (Misaras paragraph 29).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roe as applied to claim 11 above, and further in view of Schneider et al. (US 2019/0001880 A1).
With respect to claim 17:	Roe teaches “the shaped part according to claim 11 (see above)”.
Roe does not specifically teach “wherein: that at least some of the first functional elements and/or at least some of the second functional elements each have at least one sensor element”.
However, Schneider teaches “wherein: that at least some of the first functional elements (126) and/or at least some of the second functional elements each have at least one sensor element (paragraph 101)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shaped part taught by Roe by connecting .

Claims 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Hofmann et al. (US 5744210).
With respect to claim 18:	Roe teaches a method for producing a shaped part (method of making 10), wherein the shaped part has an opaque decorative layer (20) with a front side designed as a visible side and a rear side opposite the front side (see Fig. 2), at least two symbols (14, 16) being provided on the front side and comprising a transparent or translucent base (26) with a base front side facing the rear side of the decorative layer (28) and a base rear side (42), having a production tool (column 2 lines 26-60), the method comprising the steps of: providing an opaque decorative material provided as a decorative layer (column 2 lines 28-31); introducing one or more first light channels into the decorative material (column 2 lines 61-65; a molded piece implies the use of a mold), so that the first light channels extend through the decorative material from the side of the decorative material provided as the rear side of the decorative layer to the front side provided as the visible side (see Fig. 2), and are provided to represent a first symbol on the front side of the decorative layer (16); introducing one or more second light channels into the decorative material (column 2 lines 31-33), so that the second light channels extend through the decorative material from the side of the decorative material provided as the rear side of the decorative layer to the front side provided as the visible side (see Fig. 2) and are provided to represent a second symbol on the front side of the decorative layer (14); providing a second functional layer (40) on 
Roe is silent as to whether the base material is injected or poured into the mold.
However, Hofmann teaches a method of making a shaped part (10, 110) wherein a base material is injected or poured into the mold (Fig. 8 step 406)”.

With respect to claim 19:	Roe suggests “wherein: before injecting or pouring in the base material to form the base, at least one second contact element (leads for 24) is provided for contacting the second functional layer with the first functional layer between the composite of decorative material (see Fig. 2) and the second functional layer with one or a plurality of second functional elements on the one hand and the first functional layer on the other (see Fig. 2); and the second contact element is then poured or injected into the base (see Fig. 2)”.
With respect to claim 21:	Roe teaches “wherein: when the base material is injected or poured in to form the base, the first functional elements and/or the second functional elements are embedded at least partially in or on the base (see Fig. 2)”.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roe and Hofmann as applied to claim 18 above, and further in view of Misaras.
With respect to claim 18:	Roe in view of Hofmann teaches “The method according to claim 18 (see above)”.
Roe does not specifically teach “wherein: a protective and/or optical layer is provided on the front side of the decorative layer or on the side of the decorative material provided as the front side of the decorative layer”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the shaped part taught by Roe with the protective optical layer taught by Misaras in order to protect the channels from dust and reduce hot spots (Misaras paragraph 29).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875